Action for goods sold and delivered of the value of more than fifty dollars. Judgment of the City Court of White Plains for the defendant dismissing the complaint on the merits, and for costs, unanimously affirmed, with costs. There was no memorandum in writing of the alleged sale, no payment on account of the purchase price and no acceptance by, or delivery to, the alleged purchaser of the goods, and hence there was not a completed sale. Present — Hagarty, Carswell, Scudder, Tompkins and Davis, JJ.